Stephens, J.
1. Where a bailee, such as a laundry company, in accepting articles of wearing apparel from a customer, leaves with the customer a paper containing a memorandum of the articles bailed, with a printéd notice thereon to the effect that in the event of loss or damage to the articles the bailee’s liability therefor shall not exceed a certain sum, to be determined by its proportion to the amount charged for the laundering of the articles, the mere receipt by the customer of the memorandum containing such printed notice does not amount to an agreement and assent to the terms of the notice, and therefore there arises no special contract whereby the customer consents to any limitation of liability of the bailee on account of the latter’s negligence.
2. The evidence authorized the verdict rendered for the bailor against the bailee for an amount in excess of the limitation stated in the notice for the negligent loss and damage to the articles bailed. The judge of the superior court, therefore, did not err in overruling the petition for certiorari.

Judgment affirmed.


Jenlcins, P. J., and Hill., J., concur.